﻿Please permit me to extend to you, Sir, my warmest congratulations upon your election as the President of the General Assembly at this session. You have our confidence that your tenure will be marked with great success.
To you, Mr. Secretary-General, we wish to express our highest regard and admiration for your outstanding leadership, particularly during the recent crisis in the Middle East, whereby you were able to redefine and strengthen the role of the United Nations as the most appropriate peace-keeping force in the world.
I should also like to take this opportunity, on behalf of the Republic of the Marshall Islands, to extend our congratulations and best wishes to the other six nations that have become Members of the United Nations at the forty-sixth session of the General Assembly.
It is a singular honour for me to speak to address the Assembly today as the representative of a new Member State of the United Nations, the Republic of the Marshall Islands. One week ago my country's flag was raised outside  this noble edifice, joining the flags of the other Member nations. The past week has seen the fulfilment of one of my highest aspirations. I have been received with profound courtesy and consideration, for which my nation and 1 thank all the members warmly. We shall always be grateful. 
When one searches for the Marshall Islands on large maps of the world, one may have difficulty finding them, for they are shown as mere specks. Those specks represent 34 atolls and coral islands with an average elevation of just over one metre, situated in the centre of well over a million square kilometres of the Pacific Ocean. The Marshallese people, about 45,000 all told, are descendants of the voyagers who came in canoes across the uncharted sea to find and settle our islands more than 2,000 years ago. In this remote environment with its temperate climate we formed our own nation and developed our own unique culture, which has withstood the test of time. 
As was the case with so many nations in this Organization, the Marshall Islands experienced significant foreign contact during the nineteenth century, which in some ways forever altered the evolution and direction of our nation. During the past century we have experienced first hand the ravages of war and paid the high price of maintaining peace. We have been ruled by others while learning and developing the framework and institutions of modern democratic government for ourselves. We have maintained our culture and traditions while pursuing our economic development to better the quality of life of our people. In the end, these apparent contradictions have resulted in nothing less than a transformation of the Marshall Islands from an isolated, traditional Pacific island society into a modern nation-State now taking its place in this world Organization that is premised on the principle of sovereign equality for its Members.
Permit me to pause here for a moment to do something that my advisers tell me is not often done by nations whose sovereignty has been newly restored after a century of colonisation: to praise our last colonial Administrator, which, as it happens, was set up over us by this Organisation. The plain truth of the matter is that we could never have come so far as we have without the aid and encouragement of our former Trustee, now our good friend in a relationship of equality. I refer, of course, to the United States of America.
I wish to confirm that the Republic of the Marshall Islands binds itself to the principles embodied in the Charter of the United Nations. My Government makes a pledge to conduct its affairs as a responsible member of this Organisation. We earnestly and wholeheartedly enlist in the community of those who work to develop planetary loyalty as a complement to national loyalty.
The Marshall Islands has watched with great interest the events that have transpired over the past two years, and while we have not been a direct participant in these events we have none the less felt the impact of current world trends. While people may differ as to the long-term meaning of these events, two things seem to be quite clear.
First, as the founding Member States of the United Nations envisaged, there is an essential need for the United Nations to enable the nations of the world to collectively consider and deal with issues of international security. Although there will continue to be disagreement among Member States in this respect, the United Nations has also clearly demonstrated that it has both the potential and the ability to resolve international disputes and to maintain world peace.
Secondly, in terms of economic and social advancement and development, the United Nations is the only institution that can realistically deal with these issues on a global scale. The tremendous differences between the constituent Members of the United Nations - large and small, wealthy and poor - can be reconciled and coordinated only through the United Nations itself.
Indeed, it is perhaps this second point on the role of the United Nations that will pose the biggest challenge in the future. Since the Second World War and the founding of the United Nations the primary challenge has been to deal with issues of international disputes, security, politics, problems associated with, and resulting from, the so-called cold war, and decolonisation with the emergence of the new nation States. No doubt, many of these issues will continue to require attention, with the United Nations taking the major role in laying the necessary foundation for the maintenance of world peace and harmony. In the view of the Marshall Islands, the time has come for the United Nations to give greater and broader recognition and attention to the economic and social issues facing the nations of the world.
While issues of international security are inexorably linked to economic and social issues, the quality of life of mankind is, in the end, the most important and fundamental issue facing the nations of the world and this Organisation. Consistent with national agendas and policies, people need the opportunity and the freedom to develop themselves. Their unimpeded efforts will invariably result in the desired progress and development of their respective nations.
Recognizing and confronting this most important of all tasks is the only way in which the world can have durable and lasting peace. This, we submit, is the biggest challenge facing the United Nations, and it is the fervent hope and desire of the Marshall Islands that the United Nations, through dedication and hard work, will be able to provide the requisite framework whereby mankind can truly improve his condition.
It is a difficult challenge, but not insurmountable. However, we must begin to meet it at the individual level. In this respect, I am reminded of a poem by an author who is unknown to me:
"If there is righteousness in the heart, there will be beauty in the character.
If there is beauty in the character, there will be harmony in the home.
If there is harmony in the home, there will be order in the nation.
If there is order in the nation, there will be peace in the world."
One issue that in fundamental to economic and social progress, as well as to our very existence, is that of the environment.
The problem of global warming - the so-called greenhouse effect - is a most formidable one. As I mentioned earlier, the Marshall Islands is a country comprising entirely low-lying coral atolls in the middle of the Pacific Ocean. It goes without saying that the consequences of global warming could be totally catastrophic for us as well as for other countries similarly situated. Accordingly, we would make the following observations.
First, scientists throughout the world are not in accord as to the magnitude of the entire problem. Some have predicted considerable atmospheric deterioration, resulting in a significant raising of the sea level within the next several years, while others see the effects of global warming as insignificant for the foreseeable future. This lack of consensus on the subject is most disturbing, and leaves us in a quandary as to what the future may hold.
Secondly, there is very little, if anything, that one of the smallest and most isolated countries in the world can do to alleviate the problem, other than continue to raise it in the international community.
The Marshall Islands is cognizant of the uncertainties in this matter, as well as of the knotty issues to be resolved between the developed and the developing countries. We applaud the recent initiatives of the United Nations on the subject and fully support those initiatives. He are hopeful that through the efforts of the United Nations there will be consensus in respect of the extent of the problem, as well as a sound course of action to remedy, or at least allay, the effects of global warming.
The Republic of the Marshall Islands is fully aware of the great importance of providing a sound system of education for its people, and we have committed a great deal of our limited resources to the education of our population. However, we also feel deep concern about the educational level in our schools. We need better schools, but are hard-pressed to develop them through our national resources alone.
Nevertheless, we foresee that better schools, and a better start in life, can be realized in our islands through the globalization of education.
As I turn my thoughts homeward, I see a barefoot child sitting on a wooden bench or perhaps on a dirt floor in a one-room school-house on a remote island. This child needs to be equipped with the necessary knowledge to be useful to his nation as well as to the world. In this context, through education there lie many of the answers to many of our problems.
I think of that child as summed up in an ancient Marshallese expression that is enshrined on our national seal, "Jepllpilln ke elukaan", which conveys to us the idea that a child is a national resource just as is a sprouting coconut tree. Each must be nurtured as it grows. Each generation in turn enriches the soil for those that follow. If children and trees reach their optimum growth they bear fruit that will sustain, replenish and enhance the community, the nation and, ultimately, the world itself.
I believe that this allegory is salient to the concept of the globalization of education. As world-wide education takes place in the context of sharing and broadening existing knowledge, information and beliefs among the peoples of the world, we will in turn develop the necessary framework for succeeding generations by strengthening individual human development and the quality of life. In addition, we will have greater awareness of our commonalities and differences to better maintain world peace and order without the use of force.
In education, we see bright hope in the concept of the global village. Improved communications can make a remote little school a campus of a world-wide university using existing technology to provide interactive long-distance education. Students can ask questions, receive answers and debate issues across continents and oceans. We believe that cooperation within the United Nations will play a dramatic role in bringing this dream to actuality within our lifetime.
Earlier I referred to economic and social issues as the biggest challenge that the United Nations is facing now and will be facing in years to come. In terms of economic development and trade issues, we note the tremendous differences and disparities which exist among the nations of the world.
As a very small developing nation, the Marshall Islands is aware of the recent initiatives and developments on economic and trade issues in the context of our own national development agenda.
Achieving economic prosperity at both the national and the international level is a difficult task and is an unending challenge for all mankind. Much of the economic progress of the world has been frustrated by political unrest and unreasonable barriers that often derail courses of action and interaction among nations. We are hopeful that the Uruguay Round of the General Agreement on Tariffs and Trade (GATT) negotiations will be productive and successful.
Lasting peace and security among nations is the most fundamental underpinning for economic progress in the world. In this connection, the United Nations should be accorded much of the credit due in achieving the necessary peace and security to foster a healthier environment for economic advancement.
Since the Second World War, the nations of the world have advanced with greater experience and knowledge in technologies and economic strategies. Today, we see a greater interdependence among the nations of the world in matters of economic development. As we view it, the emergence of regional economic blocs is indicative of a new trend that has great potential through further international cooperation a trend in which new economic concepts and strategies are applied to achieve greater and sounder economic progress in all regions of the world. He are hopeful that the successful and full participation of all nations in the various regional economic blocs will eventually pave the way for the creation of a new and unified global economic system.
The Marshall Islands is taking some steps in economic development, which is essential to itself and which also may be beneficial to other nations. As our economy grows, we hope that our small nation can become a part of this trend in the sense of what we call "the Pacific way": that is, no nation should be left cut.
Finally, I should like to touch briefly on the subject of current world events in terms of what is often referred to as the emergence of a new world order, particularly from the viewpoint of a very small nation such as the Marshall Islands.
As we seek to determine the meaning of recent world events in the context of historical trends, we must start by acknowledging that the world has never been fully at peace. The history of regional and world peace and attempts to bring about such peace is really, in essence, mankind's history of conflict and war. Peace exists when there is an absence of conflict or political, economic and social problems that form the basis for conflict.
To the extent that there is a discernible pattern to the history of world conflict it has throughout the centuries mostly been regional or simply man fighting with his immediate neighbours. Mankind lacked the technological ability to engage in a global conflict until this century, in which we have seen the waging of two world wars followed by a cold war that was premised on building and maintaining giant arsenals as a deterrent in order to maintain world peace. How, in the light of current world events we see that the likelihood of another world conflict has been greatly diminished with the United Nations truly taking its place as the premier organisation for the maintenance of world peace. None the less, we are simultaneously witnessing a resurgence of regional and internecine conflict.
Does this mean that the world is returning to the past, or does it mean that we are ushering in a new era? I personally would very much like to believe that it is the latter, and that what the world is experiencing at present in terms of conflict represents the last convulsions in the process of attaining true and lasting world peace.
Over the last few years we have witnessed dramatic events which have fundamentally altered the political, social, economic and physical landscape of the world. These changes present us with the challenge and opportunity to re-examine the laws, institutions and values which have governed the relationships of peoples and nations. It is in this spirit that we offer some thoughts in respect of what is currently referred to as the new world order.
The formation of the United Nations some 46 years ago, with its vision of a new era of peace, human rights and international co-operation, brought great hope and promise to the world's peoples. Indeed, the United Nations has helped to usher in an unprecedented degree of international co-operation, mutual respect and understanding among the peoples and nations of the world.
However, at the same time, it has become increasingly evident that the available international machinery and processes need to be greatly strengthened to ensure peace and security in the world and to address newly emerging global issues.
Long-term solutions to the many issues facing the world will require a new and comprehensive vision of a global society, supported by a new system of values. This recognition does not imply the abandonment of legitimate loyalties, the suppression of cultural diversity or the abolition of national autonomy. It calls for a wider loyalty, for a far higher aspiration than has thus far animated human efforts. It clearly requires subordination of national impulses, needs and interests to the imperative claims of a unified, peaceful and prosperous world.
I wish once again to express heartfelt thanks and gratitude on behalf of the Republic of the Marshall Islands on the occasion of our accession to membership in the United Nations. We look forward to working with all of you with the staff of the United Nations and with the specialised agencies.
It is an honour to be serving as an active Member of the United Nations, and as a full participant, in striving to meet the goals of the Organisation and the challenges of the future.
Once again, Kumol Tata - thank you very much.
